Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Relative to claim 1, the prior art does not disclose:  
A computer system for optimizing node and edge selections within a digital graph model, comprising: one or more computer-readable media having stored thereon executable instructions that when executed by one or more processors configure the computer system to perform at least the following: 
access a digital graph model of a physical warehouse location, 
wherein: the digital graph model comprises information indicating a location of multiple specific items of inventory among shelves in the physical warehouse location, and 
the digital graph model comprises multiple nodes and multiple edges, 
the multiple nodes each representing a different physical area within the physical warehouse location, and 
the multiple edges each representing a physical pathway between each node within the multiple nodes and each node’s immediate neighbors; 
identify, within an order request database, a set of orders, and each order within the set of orders comprises one or more items and an order priority; 
map each item in each order selected from the set of orders to the multiple nodes within the digital graph model; 
identify a ranking node from the multiple nodes, the ranking node comprises a node with a highest number of mapped items; and 
traverse one or more edges that extend from the ranking node to identify a shortest path within the digital graph model to fill a digital model of a picking cart above a packing threshold level, as claimed.

Relative to claim 10, the prior art does not disclose:
A computer-implemented method for optimizing node and edge selections within a digital graph model, the computer-implemented method performed at a computer system comprising one or more processors and computer-readable media, the computer-implemented method comprising: 
accessing a digital graph model of a physical warehouse location, 
wherein: the digital graph model comprises information indicating a location of multiple specific items of inventory among shelves in the physical warehouse location, and 
the digital graph model comprises multiple nodes and multiple edges, the multiple nodes each representing a different physical area within the physical warehouse location, and the multiple edges each represent a physical pathway between each node within the multiple nodes and each node’s immediate neighbors; 
identifying, within an order request database, a set of orders, and each order within the set of orders comprises one or more items and an order priority mapping each item in each order selected from the set of orders to the multiple nodes within the digital graph model; 
identifying a ranking node from the multiple nodes, the ranking node comprises a node with a highest number of mapped items; and 
traversing one or more edges that extend from the ranking node to identify a shortest path within the digital graph model to fill a digital model of a picking cart above a packing threshold level, as claimed.

Relative to claim 19, the prior art does not disclose:  
A computer-readable media comprising one or more physical computer-readable storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for creating a packaging template after an order has been gathered, the method comprising:
accessing a digital graph model of a physical warehouse location, 
wherein: the digital graph model comprises information indicating a location of multiple specific items of inventory among shelves in the physical warehouse location, and 
the digital graph model comprises multiple nodes and multiple edges, the multiple nodes each representing a different physical area within the physical warehouse location, and 
the multiple edges each representing a physical pathway between each node within the multiple nodes and each node’s immediate neighbors; 
identifying, within an order request database, a set of orders, and each order within the set of orders comprises one or more items and an order priority; 
mapping each item in each order selected from the set of orders to the multiple nodes within the digital graph model; 
identifying a ranking node from the multiple nodes, the ranking node comprises a node with a highest number of mapped items; and 
traversing one or more edges that extend from the ranking node to identify a shortest path within the digital graph model to fill a digital model of a picking cart above a packing threshold level, as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655